Exhibit 10.6
 
REDEMPTION AND SECURITY AGREEMENT




This REDEMPTION AND SECURITY AGREEMENT  (“Agreement”) dated as of October 22,
2010, is made and entered into by and among SEBRING SOFTWARE, LLC, a corporation
Florida limited liability company (the “Company”), and DIE CON AG (“Seller”).
 
Recitals:


A.           Seller owns 47.5 units of the Company’s membership interests (the
“Shares”).


B.           The Company desires to purchase Seller’s Shares in complete
redemption of Seller’s interest in the Company and Seller and the Company have
reached an understanding as to the price, terms and conditions upon which the
Company is to purchase Shares including the grant of a security interest by
Company to Seller in and to the Shares.


C.           Seller and the Company desire to memorialize the foregoing
understandings by the execution and delivery of this Agreement.


Agreement:


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:


Article I
Purchase and Sale of the Shares


1.1           Purchase and Sale. Upon the terms and subject to the conditions
set forth in this Agreement, the Company hereby purchases from Seller and Seller
hereby sells to the Company, free and clear of all liens, claims and
encumbrances, all of the Shares for a purchase price (the “Purchase Price”)
equal to One Hundred Thousand Dollars ($100,000).    The Purchase Price shall be
paid to Seller by delivery of a promissory note in the principal amount of One
Hundred Thousand Dollars ($100,000) and in the form attached hereto as Exhibit
1.1.2 (the “Note”).  Payment of the Note shall be secured as provided in Section
6 below.
 
1.2           Assignment of  Shares.  As of the Closing, Seller has assigned,
conveyed and delivered to the Company all of Seller’s right, title and interest
in and to the Shares by way of assignment in the form attached as Exhibit 1.2.


 
 

--------------------------------------------------------------------------------

 


Article II
Closing; etc.


2.1           Closing; Effective Date.  The closing of the transaction
contemplated by this Agreement ("Closing") shall be deemed to have taken place
as of the close of business on the date of this Agreement (the “Effective Date”)
regardless of the actual time of the Closing.


2.2           Closing Conditions.  The Closing shall be subject to the remaining
members of the Company other than Seller executing and delivering to the Company
a written consent approving the transactions contemplated herein in the form
attached hereto as Exhibit 2.2.


Article III
Representations and Warranties of Member


3.1           Representations of Seller - In General.  Seller represents and
warrants to the Company that the statements contained in this Article III are
correct and complete as of the date of this Agreement.


3.1.1           Authorization of Transactions.  Seller has full power, authority
and capacity to execute and deliver this Agreement and to perform all of its
obligations hereunder (and under any other agreement executed and delivered in
connection with this Agreement).  This Agreement constitutes the valid and
legally binding obligations of Seller, enforceable in accordance with its terms
and conditions.


3.1.2           Noncontravention; Compliance With Law.   Neither the execution
and delivery of this Agreement, nor the consummation of the transactions
contemplated hereby by Seller will (a) to Seller’s knowledge, violate any
statute, regulation, rule, judgment, order, decree, stipulation, injunction,
charge or other restriction of any government, governmental agency or court to
which Seller is subject, or (b) conflict with, result in a breach of, constitute
a default under, result in the acceleration of, create in any person the right
to accelerate, terminate, modify or cancel, or require any notice under any
contract, lease, sublease, license, sublicense, franchise, permit, indenture,
agreement or mortgage for borrowed money, instrument of indebtedness, security
interest or other arrangement to which Seller is a party or by which he is bound
or to which the Shares are subject.


3.1.3           Title to Shares; Sole Interest in Company.  Seller has good and
marketable title to the Shares and is conveying and assigning good and
marketable title to the Shares free and clear of any and all liens, encumbrances
or other restrictions of any nature.  There are no contracts, agreements,
options or other arrangements to which the Shares are subject or by which they
are bound.  The Shares represent Seller’s sole equity interest in the Company
and no affiliate, officer, director, employee of Seller or relative or spouse of
an officer, director or employee of Seller has any equity interest in the
Company.






 
 

--------------------------------------------------------------------------------

 
Article IV
Representations and Warranties of the Company


4.1           Representations and Warranties of the Company.  The Company hereby
represents and warrants to Seller that the statements contained in this Article
IV are correct and complete as of the date of this Agreement.
 
4.1.1           Organization.   The Company is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Florida.  The Company has full legal power and authority to carry on the
businesses in which it is engaged and to own and use the properties owned and
used by it.


4.1.2           Authorization of Transaction.  The Company has full power and,
upon execution and delivery of the shareholders’ consent attached to this
Agreement, will have, authority (including full power and authority as a
corporation) to execute and deliver this Agreement and to perform its
obligations under this Agreement.  This Agreement constitutes the valid and
legally binding obligation of the Company and is enforceable in accordance with
its terms and conditions.  The Company is not required to give any notice to,
make any filing with or obtain any authorization, consent or approval of, any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement.


4.1.3           Noncontravention.  Neither the execution and delivery of this
Agreement, nor consummation of the transactions contemplated hereby, will (a) to
Company’s knowledge, violate any statute, regulation, rule, judgment, order,
decree, stipulation, injunction, charge or other restriction of any government,
governmental agency or court to which the Company is subject, or (b) upon
execution and delivery of the members’ consent attached to this Agreement,
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any person the right to accelerate, terminate, modify
or cancel, or require any notice under any contract, lease, sublease, license,
sublicense, franchise, permit, indenture, agreement or mortgage for borrowed
money, instrument of indebtedness, security interest, or other arrangement to
which the Company is a party or by which either is bound or to which any of its
assets is subject.


Article V
Certain Covenants


5.1           Further Assurances.   Seller and Company shall further execute and
deliver, as the other party may from time to time reasonably request, such
additional assignments, documents, instruments, agreements or other items which
are necessary or desirable to accomplish the transfer of the Shares as provided
herein, or are otherwise necessary or desirable to consummate the transactions
contemplated by this Agreement.


Article VI
Security


6.1.           Definitions.

 
 

--------------------------------------------------------------------------------

 
6.1.1   Collateral.  The term "Collateral" means: (i) the Shares heretofore
owned by Seller and redeemed by the Company pursuant to this Agreement, together
with all options, rights, warrants, property or distributions issued as an
addition to, in substitution or exchange for, or on account of any such Shares,
including, but not limited to, shares of Sumotext Incorporated (“SMXI”) issued
in exchange for membership interests in the Company pursuant to the terms of
that certain Exchange and Reorganization Agreement by and among SMXI, the
Company and the members of the Company. The Collateral shall be held in trust by
the attorneys for Company, Vincent & Rees, L.C., as escrow agent, and released
to the Company only upon the timely payment in full by the Company of all
amounts due under the Note.


6.1.2           Obligations.  The term "Obligations" means the obligation of the
Company to pay the outstanding principal and accrued interest under the Note.


6.2.          Grant of Security Interest.  Company hereby grants a security
interest in the Collateral to Seller as security and collateral for the
Obligations and agrees at all times to execute any and all documents,
agreements, statements and instruments deemed necessary by Seller in order for
Seller’s interest in the Collateral to be perfected.


6.3.           Representations.  Company represents to Seller as follows: (a)
Except to the extent created or entered into by Seller prior to the Effective
Date, the Collateral is not subject to any prior assignment, claim, lien,
option, pledge, security interest, voting agreement, proxy or voting trust, and
Company will make no further assignment thereof or create any further security
interest therein, nor permit its rights therein to be reached by attachment,
levy, garnishment or process; (b) Company shall at all times defend the
Collateral against any and all claims of any person adverse to the claims of
Seller; (c) Company has the power and authority to pledge and grant a security
interest in the Collateral to Seller as provided in this Agreement and no
approval of any third party other than the members pursuant to the consent
attached hereto is necessary for this Agreement to be effective; (d) the Shares
have been duly and validly issued by the Company and the Collateral is owned by
the Company free and clear of any pledge, mortgage, hypothecation, lien, charge,
security interest or other encumbrance, demand or claim of whatever nature
therein or in the proceeds thereof, except only for the security interest and
pledge granted to Seller hereby or to the extent created by Seller prior to the
Effective Date; (e) upon execution and delivery of this Agreement, this
Agreement shall create a valid lien upon and a security interest in the
Collateral and the proceeds thereof; and (f) Company has not granted a proxy
with respect to the Shares to any person or otherwise transferred, assigned or
granted any voting or other rights with respect to the Shares to any person.


6.4.           Events of Default.  The occurrence of any of the following events
shall be an "Event of Default:” (a) Nonpayment of any Obligations within ten
(10) business days after due, or (b) any of the following after thirty (30) days
notice of the occurrence thereof and an opportunity during such time to cure:
(i) any transfer or disposition of any of the Collateral other than in
compliance with the terms and conditions of this Agreement; (ii) any attachment,
execution or levy on any of the Collateral; (iii) the Company voluntarily or
involuntarily becoming subject to any proceeding under any bankruptcy or
insolvency law or any similar state statutory or common law; (iv) material
breach of any warranty or covenant made by Company in this Agreement; or (v) the
creation of any encumbrance upon the Collateral or the making of any levy,
judicial seizure or attachment thereof or thereon.
 
 
 
 

--------------------------------------------------------------------------------

 
6.5.           Remedies Upon Default.  In the event of a default by Company, in
addition to all the rights and remedies provided in Article 9 of the Uniform
Commercial Code as adopted in Utah, and any other applicable law, Seller may,
but without obligation to the Company, do one or more of the following after
notice in accordance with this Agreement: (a) vote any of the Collateral at any
meetings of the members of the Company; and (b) receive all Company
distributions of cash or other property in respect of the Collateral, whether
such distributions are current or liquidating.


6.6.           Satisfaction of Obligations.  Upon Seller’s receipt of payments
pursuant to the terms of the Note, Seller shall release from the security
interest granted hereunder and from the Collateral all Shares.  Upon the release
of Shares from the security interest granted hereunder, such Shares shall then
be deemed to be automatically released from the Collateral and owned outright by
the Company in its treasury, free and clear of any and all claims of Seller. If
the Shares have been exchanged for shares of SMXI, then, upon the release of the
SMXI shares from the security interest granted hereunder, the SMXI shares shall
be distributed to the former members of the Company on a pro rata basis as if
the Shares had been returned to the treasury on the date hereof.


6.7.           Waiver.  The waiver of any breach of this Agreement by any party
hereto shall not constitute a continuing waiver or a waiver of any subsequent
breach either of the same or another provision of this Agreement.


Article VII
Miscellaneous


7.1           No Third Party Beneficiaries; Brokers’ Fees.  This Agreement shall
not confer any rights or remedies upon any person other than the parties and
their respective successors and permitted assigns.   Each of Seller on the one
hand and the Company on the other hand further represents and warrants to the
other party that it has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which the other will or may be liable.


7.2           Entire Agreement; Waivers, etc.  This Agreement constitutes the
entire agreement between the parties and supersedes any prior understandings,
agreements or representations by or between the parties, written or oral, that
may have related in any way to the subject matter hereof.   This Agreement shall
not be amended or modified except by a written agreement signed by Seller and
the Company.  No waiver by any party of any default, misrepresentation or breach
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach hereunder or in any way affect
any rights arising by virtue of any prior or subsequent such occurrence.
 
 

 
 
 

--------------------------------------------------------------------------------

 
7.3           Succession and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors and permitted assigns.  No party may assign either this Agreement or
any of its rights, interests or obligations hereunder without the prior written
approval of the other party.  Notwithstanding the foregoing sentence, Seller may
assign his rights under this Agreement relating directly or indirectly to the
Collateral to an assignee or successor in interest to the Note without Company’s
prior written approval.


7.4           Counterparts.  This Agreement may be executed and delivered in one
or more counterparts (including counterparts signed and delivered by facsimile
transmission), each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.


7.5           Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
interpretation of this Agreement.


7.6           Governing Law.  This Agreement shall in all respects be governed
by and construed in accordance with the internal laws (and not the law of
conflicts) of the State of Utah.


7.7           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.


7.8           Expenses.  Each of the parties will bear its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby.


7.9           Independent Counsel.  Each of the Company on the on the hand and
Seller on the other hand warrants, represents, acknowledges and agrees that (a)
it or he has been represented and advised by separate legal counsel in
connection with this Agreement and all of the transactions contemplated hereby,
or advised that it or he should seek and obtain such separate counsel; and (b)
it or he has read this Agreement, understands the terms of this Agreement and
has freely and voluntarily executed and delivered this Agreement.


7.10           Notices.  Any notices required by this Agreement shall be deemed
to be given when (i) deposited in any United States postal box if postage is
prepaid and the notice is properly addressed to the intended recipient; (ii)
transmitted by facsimile (provided that a confirming copy of each such
transmission is also promptly sent by mail as required by clause (i)); or (iii)
personally delivered.  All notices shall be addressed to the following
addresses:



 
If to Seller:  Die CON AG
 
Kirchstrasse 42
 
CH-8807 Freienbach
 
Switzerland
 
Fax: +41 55 4157801
   

 
 
 
 

--------------------------------------------------------------------------------

 

 
If to the Company, to: Sebring Software, LLC
 
Attention: Manager
 
1400 Cattlemen Dr., Suite D
 
Sarasota, FL 24232
 
Fax: (941) 377-0719



or to such other persons or at such other place as any party hereto may
designate as a place for service of notice.


8.11           Recitals.  The Recitals set forth in the forepart of this
Agreement are true and correct and are an integral part of this Agreement.


[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed and delivered this Purchase
Agreement as of the date first above written to be effective as of the Effective
Date.




SEBRING SOFTWARE, LLC:
DIE CON AG:
   
By: /s/ Leif Andersen
By: /s/ Wolfgang Dietzler
Name: Leif Andersen
Name: Wolfgang Dietzler
Title: Manager
Title: Authorized Representative
       
VINCENT & REES, L.C.:  (as Escrow Agent and solely with respect to Section
6.1.1)
     
By: /s/ David Rees
 
Name: David Rees
 
Title: Manager
         











[SIGNATURE PAGE TO REDEMPTION AND SECURITY AGREEMENT]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 







